       Case 2:19-cr-00049-RMP     ECF No. 56   filed 02/18/20   PageID.173 Page 1 of 2




 1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 2                                                              EASTERN DISTRICT OF WASHINGTON




 3
                                                                 Feb 18, 2020
                                                                     SEAN F. MCAVOY, CLERK


 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,                   NO: 2:19-CR-49-RMP-1

 8                              Plaintiff,
            v.                                    ORDER ACCEPTING GUILTY PLEA
 9

10    JAYDIN LEDFORD, also known as
      Jaydin Harvey Wesley Ledford,
11
                                Defendant.
12

13         On February 18, 2020, Defendant Jaydin Ledford, who is not in custody of the

14   U.S. Marshal, appeared before the Court represented by Federal Defender Andrea K.

15   George. Assistant United States Attorney Patrick J. Cashman appeared for the

16   Government. Defendant entered a plea of guilty to Count 2 of the Indictment, ECF

17   No. 18, filed on March 5, 2019, charging Defendant with Threats in Interstate

18   Communications in violation of 18 U.S.C. § 875(c).

19         The Court finds that Defendant’s plea of guilty to Count 2 the Indictment is

20   voluntary and not induced by fear, coercion, or ignorance. The Court further finds

21   that this plea is given with knowledge of the charged crime, the essential elements of


     ORDER ACCEPTING GUILTY PLEA ~ 1
       Case 2:19-cr-00049-RMP     ECF No. 56     filed 02/18/20   PageID.174 Page 2 of 2




 1   the charged crime, the Government’s evidence of the charged crime, the

 2   consequences of a guilty plea, and that the facts admitted to by Defendant in open

 3   court constitute the essential elements of the charged crime.

 4         Accordingly, IT IS HEREBY ORDERED:

 5         1. Defendant’s plea of guilty is accepted.

 6         2. All pending pretrial motions, if any, are DENIED AS MOOT.

 7         3. All previously set court dates, including the trial date, are STRICKEN.

 8         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter

 9   this order and provide copies to counsel.

10         DATED February 18, 2020.

11
                                                  s/ Rosanna Malouf Peterson
12                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
13

14

15

16

17

18

19

20

21


     ORDER ACCEPTING GUILTY PLEA ~ 2
